Citation Nr: 0006017
Decision Date: 03/07/00	Archive Date: 09/08/00

DOCKET NO. 98-12 465A              DATE MAR 07, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Los Angeles, California

THE ISSUE

Entitlement to indemnity and compensation (DIC) benefits under the
provisions of 38 U.S.C.A. 1151.

REPRESENTATION 

Appellant represented by: Billy G. Williams, Agent

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

C. Schlosser, Associate Counsel 

INTRODUCTION

The veteran had active military service from March 1951 to July
1953. The appellant is the veteran's widow.

This matter originally came before the Board of Veterans' Appeals
(Board) on appeal from an October 1997 rating decision in which the
RO denied DIC benefits pursuant to the provisions of 38 U.S.C.A.
1151. The appellant appealed and was afforded an RO hearing in July
1998. Her claim was denied as reflected in an August 1998
supplemental statement of the case (SSOC). Thereafter, the
appellant appeared before the undersigned member of the Board for
a hearing at the RO in April 1999. Transcripts of both hearings are
of record. By decision of September 1999, the Board remanded the
case for evidentiary development. The case has now been returned to
the Board for further appellate consideration.

FINDINGS OF FACT

1. The veteran died on April 16, 1993, and the underlying cause of
death was shown by the death certificate to be myocardial
infarction due to coronary artery disease and end stage renal
disease with diabetes mellitus identified as a significant
condition contributing to death.

2. The claim for DIC benefits pursuant to the provisions of 38
U.S.C.A. 1151 is not plausible.

2 -

CONCLUSION OF LAW

The claim for DIC benefits pursuant to the provisions of 38
U.S.C.A. 1151 is not well-grounded. 38 U.S.C.A. 1151, 5107 (West
1991); 38 C.F.R. 3.102, 3.358 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran died on April 16, 1993 at the age of 63. The
certificate of death indicates that the immediate cause of death
was myocardial infarction due to peripheral and coronary artery
disease and end stage renal disease with diabetes mellitus listed
as a significant condition contributing to the death of the
veteran. An autopsy was not performed. The veteran died at the Loma
Linda VA Medical Center (VAMC) in Loma Linda, California, where he
was an inpatient for purposes of surgery on his penis. At the time
of his death, service connection was in effect for a left ankle
disorder, rated 30 percent disabling.

VA treatment records reflect that the veteran had a long history of
diabetes and hypertension. Since April 1991, the veteran had been
receiving hemodialysis three times per week for four hours a day.

The terminal hospital clinical records were received and show that
the veteran was admitted to the Loma Linda VAMC on Sunday, April
11, 1993. He was to undergo surgery consisting of circumcision and
debridement of necrotic glans. The veteran had reported a three
month history of a nonhealing lesion/ulcer of the distal penis with
necrosis and chronic pain. The lesion had been treated with
medication but continued to worsen. The veteran was admitted and
underwent circumcision and

- 3 -

debridement of necrotic glans under local anesthesia. The veteran
was noted to tolerate the procedure quite well without difficulties
or complications. On April 14, 1993, the veteran was complaining of
increased pain. Examination of the penis showed mild hemorrhaging
and poor tissue at the glans. After he returned from a dialysis,
the veteran's penile dressing was soaked with blood and had to be
redressed. Treatment notes reflect that the veteran was seen again
on April 15, 1993, and noted to have improved pain control.
Examination of the wound showed poor tissue at the distal penis.
The assessment by the veteran's physician included consideration of
a distal penectomy versus a second debridement procedure. The
veteran was scheduled to have dialysis the following morning.
During the course of undergoing hemodialysis on April 16, 1993, the
veteran experienced multiple episodes of chest pain. His heart
rhythm was found to be idioventricular and there was no pulse
present. A full resuscitation was instituted, with no response, and
the veteran was pronounced dead 30 minutes later.

At her RO hearing in July 1998, the appellant testified that she
believed the VA misled the veteran when he was first put on
dialysis because they told him he would only be on dialysis for two
months; he started dialysis in 1991 and died in 1993. She said the
veteran was never told that he would require dialysis for the rest
of his life because his kidneys were failing. She said that once
the veteran started dialysis, he began to go downhill very fast. He
started to have problems with his breathing and with his heart.
When the appellant was asked to relate what VA treatment caused the
veteran's death, she stated that the veteran went into the hospital
for surgery on his penis in April 1993. She maintained that the
veteran had uncontrolled bleeding and had to go back into surgery.

At the April 1999 hearing before the undersigned member of the
Board at the RO, the appellant testified that the veteran died of
a heart attack while he was a patient at the Loma Linda VAMC
receiving treatment for end stage renal disease and diabetes. The
veteran had been going in to receive dialysis on a regular basis,
but

4 -

after he reportedly suffered a mild heart attack during a dialysis
treatment on April 9, 1993, the procedure was stopped. The veteran
was advised to go home and check back with them on Easter Sunday,
April 11, 1993. The veteran was admitted on April 11, 1993, and
underwent surgery to control bleeding of an open sore on his penis.
The veteran received a dialysis treatment on Monday, April 12,
1993, and underwent surgery on his penis Tuesday, April 13, 1993.
Due to uncontrolled bleeding, the veteran was returned to surgery.
The appellant said that she saw the veteran on Thursday and he did
not appear to be too lively. The veteran was to have additional
surgery the next morning, April 16, 1993. The appellant said that
she received a call from the VAMC that the veteran had died on
Friday morning. The appellant maintained during the hearing that
the veteran had a blister on his genitalia that had turned into an
open sore; the VAMC left it for 3-4 months despite the presence of
continued bleeding. They did not do any surgery until the week that
the veteran died. She indicated that the veteran was afraid of
surgery. It was indicated that the appellant is claiming a possible
relationship between the surgery on the veteran's genitalia and his
death. The veteran had been treated for hypertension and irregular
heartbeat prior to his heart attack.

II. Analysis

The threshold question with respect to the claim for compensation
benefits under 38 U.S.C.A. 1151 is whether the appellant has
presented a well-grounded claim. If she has not presented a well-
grounded claim, the claim must fail and there is no further duty to
assist in the development. 38 U.S.C.A. 5107; Murphy v. Derwinski,
1 Vet.App. 78 (1990). A well-grounded claim requires more than an
allegation; the claimant must submit supporting evidence.
Furthermore, the evidence must justify a belief by a fair and
impartial individual that the claim is plausible. Tirpak v.
Derwinski, 2 Vet.App. 609 (1992).

Evidentiary assertions by the appellant must be accepted as true
for the purposes of determining whether a claim is well-grounded,
except where the evidentiary assertion is inherently incredible or
when the fact asserted is beyond the competence of the person
making the assertion. King v. Brown, 5 Vet.App. 19, 21 (1993).

In pertinent part, 38 U.S.C.A. 1151, in effect prior to October 1,
1997, provided that where any veteran shall have suffered an
injury, or an aggravation of an injury, as the result of
hospitalization, medical or surgical treatment, not the result of
such veteran's own willful misconduct, and such injury or
aggravation results in additional disability or death, compensation
shall be awarded in the same manner as if such disability or death
were service-connected.

The provisions of 38 C.F.R. 3.358(c)(3) (1994), formerly required
that in order for compensation to be payable under 38 U.S.C.A.
1151, there had to be a showing that the additional disability was
the result of carelessness, negligence, lack of proper skill, error
in judgment, or similar instances of indicated fault on the part of
VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United States
Court of Appeals for Veterans Claims (Court) invalidated the
requirement of fault contained in 38 C.F.R. 3.358(c)(3). The
provisions of 38 C.F.R. 3.358, excluding section (c)(3), remained
valid. This decision was ultimately affirmed by the United States
Supreme Court in Brown v. Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. 3.358, provide, that in determining if
additional disability exists, the beneficiary's physical condition
immediately prior to the disease or injury on which the claim for
compensation is based will be compared with the subsequent physical
condition resulting from the disease or injury. As applied to
medical or surgical treatment, the physical condition prior to the
disease

6 -

or injury will be the condition that the specific medical or
surgical treatment was designed to relieve. Compensation will not
be payable for the continuance or natural progress of disease or
injuries for which the hospitalization, etc., was authorized. In
determining whether such additional disability resulted from a
disease or injury or an aggravation of an existing disease or
injury suffered as a result of hospitalization, medical, or
surgical treatment, it is necessary to show that the additional
disability is actually the result of such disease or injury or an
aggravation of an existing disease or injury and not merely
coincidental therewith. 38 C.F.R. 3.358 (b),(c).

The amended regulation, 38 C.F.R. 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of
medical or surgical treatment or examination properly administered
with the express or implied consent of the veteran, or, in
appropriate cases, the veteran's representative. "Necessary
consequences" are those which are certain to result from, or were
intended to result from, the examination or medical or surgical
treatment administered. Consequences otherwise certain or intended
to result from a treatment will not be considered uncertain or
unintended solely because it had not been determined at the time
consent was given whether that treatment would in fact be
administered.

The provisions of 38 U.S. C.A. 1151 were amended effective October
1, 1997, to re-impose the requirement that additional disability be
the result of carelessness, negligence, lack of proper skill, error
in judgment or similar fault on the part of VA in furnishing care,
or an event not reasonably foreseeable. 38 U.S.C.A. 1151
(a)(1)(A)(B) (West Supp. 1999). Because the appellant's claim was
filed before October 1997, it must be adjudicated in accord with
the earlier version of 38 U.S.C.A. 1151 and the May 23, 1996, final
regulation.

Following a review of the claims folder, it is the opinion of the
Board that the appellant has not presented a well-grounded claim
for DIC benefits pursuant to the provisions of 38 U.S.C.A. 1151
based on surgery and treatment the veteran received at the Loma
Linda, California in April 1993.

The pertinent VA clinical treatment records reflect that the
veteran was being followed at the Loma Linda, California VA Medical
Center (VAMC) for treatment of end stage renal disease and
diabetes. The appellant contends that the veteran was admitted in
April 1993 for surgery on his penis and that this surgery, in
conjunction with dialysis treatment and anesthesia at the time of
the surgery, ultimately contributed to disability for which 1151
compensation benefits are warranted.

As set forth above, the VA medical records document that the
veteran was admitted to the Loma Linda VAMC on Sunday, April 11,
1993. He was to undergo surgery consisting of circumcision and
debridement of necrotic glans. The veteran had reported a three
month history of a nonhealing lesion/ulcer of the distal penis with
necrosis and chronic pain. The veteran was admitted and underwent
circumcision and debridement of necrotic glans under local
anesthesia. The veteran was noted to tolerate the procedure quite
well without difficulties or complications. During the course of
his hospitalization, the veteran underwent his routine dialysis as
he had done on an outpatient basis prior to his admission. During
the course of undergoing hemodialysis on April 16, 1993, the
veteran experienced multiple episodes of chest pain. His heart
rhythm was found to be idioventricular and there was no pulse
present. A full resuscitation was instituted, with no response, and
the veteran was pronounced dead 30 minutes later.

In summary, there is no medical opinion of record in this case
which indicates that any VA treatment or surgical procedure was the
cause of the veteran's death or substantially contributed to his
death. As a layperson, the appellant is not competent to provide
such evidence. See Espiritu v. Derwinski, 2 Vet.App. 492

8 -

(1992) and Grottveit v. Brown, 5 Vet.App. 91 (1993). The Board
acknowledges the appellant's contentions regarding the veteran's
final VA hospitalization. She has maintained that the veteran had
uncontrolled bleeding of his penis following the surgical procedure
which was performed on April 12, 1993. She has testified that the
veteran had additional surgery due to this uncontrolled bleeding.
Such statements are not supported by the original VA hospital
surgical records, nurses' notes and physicians' notes. Rather, the
record documents that there was some discussion with the veteran
about whether he would require a second debridement or whether he
should undergo a penectomy; there is no evidence that any
additional surgical procedure was performed. At the time that the
veteran died, there is no evidence to suggest any aspect of his
surgery or complications therefrom played a role in his myocardial
infarction during dialysis on April 16, 1993. The Board
acknowledges the significant loss sustained by the appellant.
However, the appellant has failed to present evidence of any
relationship between any incident of VA treatment of the veteran
and his death.

What is shown is that the veteran had a history of hypertension and
end stage renal disease. He was hospitalized for the purpose of
undergoing a circumcision and debridement of a lesion on his penis;
the records reveal that this was accomplished without complication.
Because of the veteran's end stage renal disease, he required
dialysis during his hospitalization. During the course of receiving
dialysis, the veteran complained of chest pains and went into full
cardiac arrest. He died from a myocardial infarction. There is no
indication that the veteran's surgery or any incident of VA
treatment during his April 1993 VA hospitalization had anything to
do with his death. Without medical evidence of a nexus between VA
treatment and the veteran's death, the claim is not well-grounded
and the appeal on this issue is denied.

9 -

ORDER 

Entitlement to DIC benefits under the provisions of 38 U.S.C.A.
1151 is denied.

N.R. ROBIN 
Member, Board of Veterans' Appeals 



